 

Exhibit 10.4

 

SECOND AMENDED AND RESTATED PROMISSORY NOTE 

(Revolving Loan)

 

October 31, 2014

 

Borrowers:Black Diamond, Inc.,

Black Diamond Equipment, Ltd.,

Black Diamond Retail, Inc.,

Everest/Sapphire Acquisition, LLC,

BD North American Holdings, LLC,

POC USA, LLC,

PIEPS Service, LLC and

BD European Holdings, LLC

 

Lender:Zions First National Bank

 

Amount:$30,000,000

 

For value received, Borrowers promise to pay to the order of Lender on the
Maturity Date (or such earlier date as prescribed by and in accordance with the
Loan Agreement referenced below) at Corporate Banking Group, One South Main,
Suite 200, Salt Lake City, Utah 84111, the sum of thirty million dollars
($30,000,000.00) or such other principal balance as may be outstanding hereunder
in lawful money of the United States with interest thereon calculated and
payable as provided in this Second Amended and Restated Promissory Note
(Revolving Loan) (this “Note”) and in that certain Second Amended and Restated
Loan Agreement of even date herewith by and among Borrowers, the other Loan
Parties from time to time party thereto, and Lender, together with any exhibits,
amendments, addenda, and modifications (as amended, supplemented, restated,
amended and restated, or otherwise modified from time to time and together with
any exhibits, schedules and addendums thereto, the “Loan Agreement”).

 

Definitions

 

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Interest

 

Interest shall accrue on the outstanding principal balance hereunder according
to the terms of the Loan Agreement.

 

Payment Terms

 

Payments shall be made on the Loan in immediately available funds according to
the terms of the Loan Agreement.

 

 

 

 

General

 

This Note is the Promissory Note referred to in the Loan Agreement and is
entitled to the benefits thereof. This Note is made in accordance with, governed
by, and subject to all terms and conditions of the Loan Agreement. This Note is
secured by the Collateral in accordance with the Collateral Documents.

 

Upon an Event of Default, all outstanding principal shall bear interest at the
Default Rate from the date when due until paid, both before and after judgment.

 

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

 

If an Event of Default occurs, Borrowers agree to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Utah.

 

Borrowers and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest and
of non-payment and of dishonor, and consent to extensions of time, renewal,
waivers or modifications without notice and further consent to the release of
any collateral or any part thereof with or without substitution.

 

This Note amends, restates, replaces and supersedes in its entirety, but does
not extinguish or novate, that certain Amended and Restated Promissory Note
(Revolving Loan) dated March 8, 2013 executed by Borrowers in favor of Lender,
and any previous renewals, modifications or amendments thereof (the “Prior
Note”). All accrued but unpaid interest evidenced by the Prior Note shall
continue to be due and payable until paid.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Promissory Note (Revolving Loan) and it becomes effective as of the day
and year first set forth above.

 

  Borrowers:       Black Diamond Equipment, Ltd.         By: /s/ Aaron J. Kuehne
  Name: Aaron J. Kuehne   Title: Chief Financial Officer and Secretary      
Black Diamond Retail, Inc.         By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Chief Financial Officer and Secretary       Black Diamond, Inc.
        By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Chief Financial
Officer, Secretary and Treasurer       Everest/Sapphire Acquisition, LLC        
By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Secretary and Treasurer
      BD North American Holdings, LLC         By: /s/ Aaron J. Kuehne   Name:
Aaron J. Kuehne   Title: Treasurer

 

SECOND AMENDED AND RESTATED
PROMISSORY NOTE (REVOLVING
LOAN)

Signature Pages

 

 

 

 

  POC USA, LLC         By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title:
Secretary and Treasurer       BD European Holdings, LLC         By: /s/ Aaron J.
Kuehne   Name: Aaron J. Kuehne   Title: Secretary and Treasurer       PIEPS
Service, LLC         By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title:
Secretary and Treasurer

 

SECOND AMENDED AND RESTATED
PROMISSORY NOTE (REVOLVING
LOAN)

Signature Pages

 

2

 

